265 F.2d 344
105 U.S.App.D.C. 152
Frederick G. DIEHL, Appellant,v.UNITED STATES of America, Appellee.
No. 14690.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 16, 1958.Decided, jan. 15, 1959.

Mr. William R. Leckemby, Jr., Washington, D.C.  (appointed by this Court), with whom Mr. Edgar A. Wren, Washington, D.C., was on the brief, for appellant.
Mr. Charles W. Halleck, Asst. U.S. Atty., with whom Mr. Oliver Gasch, U.S. Atty., and Mr. Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and WASHINGTON and BASTIAN, Circuit judges.
PER CURIAM.


1
Appellant was indicted, tried and convicted for the crime of housebreaking.  The complaining witness was a military attache of a foreign embassy, and another witness was a domestic servant in his household.  Appellant says that they were not competent witnesses, because they were not liable to punishment for perjury under their diplomatic immunity.  We think the point is not well taken.  These witnesses took the oath, and moreover the diplomatic immunity from punishment for perjury can be waived by superior diplomatic officials.1


2
Affirmed.



1
 6 Wigmore, Evidence 1831, 1832 (3d ed. 1940); 4 Hackworth, International Law 547 (1942); Respublica v. De Longchamps, 1784, 1 Dall. 111, 1 U.S. 111, 1 L. Ed. 59